         Case 1:19-cv-09699-MKV Document 20 Filed 04/23/20 Page 1 of 2




                                                  600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                            SAMUEL G. DOBRE
                                                                                               sdobre@bsk.com
                                                                                                P: 646.253.2320
                                                                                                F: 646.253.2377
April 17, 2020

VIA ELECTRONIC CASE FILING                                      USDC SDNY
Hon. Mary Kay Vyskocil, U.S.D. J.                               DOCUMENT
Southern District of New York                                   ELECTRONICALLY FILED
Daniel Patrick Moynihan                                         DOC #:
United States Courthouse                                        DATE FILED: 4/23/2020
500 Pearl Street
New York, New York 10007-1312

                 Re:   Rogers v. Ben & Sans Concepts LLC d/b/a Ratatouille et al
                       Civil Action No. 1:19-cv-9699

Dear Judge Vyskocil:

       Please be advised that we represent Defendants Ben & Sands Concepts LLC d/b/a
Ratatouille and 596 Third Avenue, LLC, in the above-captioned action. Due to the ongoing
health crisis caused by the COVID-19 pandemic, and the tumultuous economic effects it is
causing to virtually all businesses open to the public, including the restaurant involved in this
matter which has been closed indefinitely, counsel for all parties hereby respectfully request that
the Court grant a sixty (60) day stay of all deadlines and/or conferences in this matter.

       The Court may wish to note that this is undersigned counsel's first request to stay this
matter. Current deadlines and conferences include Defendants’ time to answer, or otherwise
respond to, Plaintiff’s Complaint is up to and including April 20, 2020 and the Initial Conference
scheduled for May 5, 2020.

       Thank you for your consideration of this unexpected, but essential, request.

       If this meets with Your Honor’s approval, the Parties respectfully request you please “So
Order” where indicated below.
                                                    DENIED. Instead, the Court will stay all deadlines
Respectfully Submitted,                             for a period of thirty (30) days without prejudice to a
                                                    request to renew the stay for an additional thirty days.
BOND, SCHOENECK & KING, PLLC                                SO ORDERED


                                                               ______________________________
Samuel G. Dobre                                                   Hon. Mary Kay Vyskocil
                                                              April 23, 2020
                                                              New York, New York
                                                                                                170658.1 4/17/2020
       Case 1:19-cv-09699-MKV Document 20 Filed 04/23/20 Page 2 of 2



cc:   Bradly Marks, Esq.
      THE MARKS LAW FIRM, PC
      Attorney for Plaintiff
      175 Varick Street, 3rd Floor
      New York, NY 10014
      (646) 770 - 3775




                                     2                      170658.1 4/17/2020157659.2
